Citation Nr: 1454851	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial compensable rating for service connected erectile dysfunction.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1968 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2012 and March 2012 rating decisions of the VA Regional Office (RO) in Providence, Rhode Island.


FINDINGS OF FACT

1. Throughout the appeal period, the service-connected erectile dysfunction has not been productive of penis deformity with loss of erectile power. 

2. Bilateral hearing loss did not manifest during service or within a compensable degree one year thereafter and has not been shown by competent medical evidence to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for the service-connected erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Codes 7520-7524 (2014).

2. Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In regards to the service connection claim, the Veteran received notification prior to the initial unfavorable agency decision through a January 2012 notice letter.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In regards to the increased rating claim, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  In light of this, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded VA examinations in February 2012 and March 2012.  The Board finds these VA examinations are adequate for the purposes of the instant claims, as they involve a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and include a full rationale for any etiological opinion provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. Initial Rating Erectile Dysfunction

A. Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's erectile dysfunction is rated noncompensable under Diagnostic Code 7522.  Under this code section, penis deformity with loss of erectile power is assigned a 20 percent disabling rating.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned noncompensable rating for erectile dysfunction is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; see Fenderson 12 Vet. App. 119. 

At the outset, the Board notes there has been no evidence of removal of half or more of the penis, removal of the penis glans, or complete atrophy or removal of both testes to warrant a compensable rating under Diagnostic Codes 7520, 7521, 7523, 7524.  The Veteran is receiving special monthly compensation for loss of use of a creative organ effective from March 2012.

There has been no evidence of penis deformity with loss of erectile power to warrant a compensable rating for his erectile dysfunction.  Notably, though the Veteran would not let the March 2012 VA examiner examine the Veteran's penis, he self-reported no deformity or abnormality of the penis, testes, or epididymis.

The same March 2012 VA examination does indicate that the Veteran is unable to achieve an erection sufficient for penetration and ejaculation, unless he takes medication.  However, in order to warrant a compensable rating, there must not only be loss of erectile power but penis deformity as well, which is not supported by the March 2012 VA examination or any other evidence of record.   

In sum, an initial compensable evaluation is not warranted for the Veteran's erectile dysfunction.  38 C.F.R. § 4.115b.  The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).

B. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's erectile dysfunction with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the rating criteria take into consideration the Veteran's primary symptom, loss of erectile power.  Furthermore, the Veteran's erectile dysfunction does not cause problems such as marked interference with employment or frequent periods of hospitalization.    

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence of record does not show, nor has the Veteran alleged, that his erectile dysfunction markedly interferes with employment such that a remand or referral of a claim for TDIU is appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

II. Service Connection Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system, i.e. a chronic disease listed under 38 C.F.R. § 3.309(a), and therefore the provisions of 38 C.F.R. § 3.303(b) as they pertain to continuity of symptomatology are applicable in this case.  Furthermore, this means bilateral hearing loss is presumed to be incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).    

The Veteran asserts he suffers from bilateral hearing loss as a result of in-service acoustic trauma suffered as a result of being in the infantry.  The Board concedes the Veteran was exposed to in-service acoustic trauma finding that such exposure is consistent with infantry duty and noting the Veteran received the Combat Infantry Badge and had an infantry Military Occupational Specialty.  DD Form 214.     

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records contain no notation of treatment for or complaints of hearing or ear problems.  The Veteran was provided an audiological examination as part of his November 1969 separation examination.  This examination found pure tone thresholds, in decibels, were reported as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
0
0
0
0
Left
0
0
0
0
0

This examination indicates that the Veteran suffered from no hearing loss at the time of separation from active service.  The Board acknowledges that at the time of this examination the Veteran completed a Report of Medical History in which he indicated he had "ear, nose, or throat trouble."  However, the Veteran underlined "nose" and the report's physician's summary notes a history of rhinitis.  Consequently, the Board concludes the Veteran did not suffer from bilateral hearing loss at the time of his separation from service because neither objective tests nor subjective reports, from that time, support such a finding.   

Since service, the evidence of record establishes that the Veteran has a current bilateral hearing disability.  At the Veteran's February 2012 VA audiological examination, pure tone thresholds, in decibels, were reported as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
5
15
50
70
Left
0
10
10
30
45

Speech recognition scores were: right ear 100 percent, left ear 100 percent.  See 38 C.F.R. § 3.385.

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247.  The February 2012 VA audiological examination shows bilateral hearing loss and the Board has conceded in-service noise exposure.  Therefore, the remaining question is whether the evidence of record established a relationship between hearing loss and the in-service noise exposure. 

As noted the Veteran was provided a VA audiological examination in February 2012.  The VA audiologist opined that it is less likely than not that Veteran's bilateral hearing loss was caused by or the result of in-service acoustic trauma.  The VA audiologist based this on the Veteran's separation examination showing normal hearing bilaterally and the Veteran's report of 35 to 40 years of occupational noise exposure while working in manufacturing.  

The Board acknowledges the Veteran's assertions that he suffers from bilateral hearing loss as a result of in-service noise exposure.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, hearing loss, he has not been shown to be competent to independently opine as to the specific etiology of complex medical conditions such as sensorineural hearing loss.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Board finds his opinion to be less probative of the etiology of bilateral hearing loss than the VA audiologist's opinion.  

The Board has also considered the other lay statements of record.  January 2012 Wife's Statement, March 2012 Statement of J.S.  However, the wife's statement does not contain an etiological opinion and J.S's statement simply notes the Veteran's etiological opinion, which, for the reasons just discussed, is not as probative as the VA audiologist opinion.  

In regards to continuity of symptomatology, the Veteran has stated he had hearing loss in service.  August 2012 VA Form 9.  However, this statement was made subsequent to multiple statements indicating hearing loss followed service separation.  January 2012 VA Form 21-526 page 7, January 2012 Veteran's Statement, and March 2012 Notice of Disagreement.  Additionally, the Board again notes audiological examination conducted at service separation indicated no bilateral hearing loss.  Furthermore, the record does not contain any findings pertaining to a hearing loss in either ear for many years following service.

Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that hearing loss was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of hearing loss for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

Finally, the Board notes that the record does not support a finding that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of service discharge.  The record contains no audiological test results between the separation examination in 1969 and the VA examination in 2012.  Furthermore, the February 2012 VA examination shows hearing loss that would be noncompensable if service connected.  The presumption of service connection does not apply in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of bilateral hearing loss.  Additionally, the Veteran is not entitled to a presumption of service connection.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.










ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to an initial compensable evaluation for the service-connected erectile dysfunction is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


